""'   '. . .   '
       AO 245B (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                    Page I of l     rt    I



                                           UNITED STATES DISTRICT COURT                                                                                               I;
                                                      SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                      I
                            United States of America                                     JUDGMENT IN A CRIMINAL CASE                                                  I
                                       v.                                                (For Offenses Committed On or After November 1, 1987)                        I

                                                                                         Case Number: 3:19-mj-21732                                                   I
                           Antonio Basurto-Resendiz                                                                                                                   I
                                                                                         Crai!I Joseoh T ,ff
                                                                                         Defendant's Attorney


       REGISTRATION NO. 8485 7298
                                                                                                                         FILED                                 ...
                                                                                                                                                                       I

       THE DEFENDANT:                                                                                                      APR 2 5 2019                              .J
        IZl pleaded guilty to count( s) 1 of Complaint
                                                                                                                   LlLcht US DISTRICT COURT
        D was found guilty to count(s)                                               §C)UTHERN DISTRICT OF CALIFORNIA
                                                                                             ~.,. ..--,....,...,,_._...... ,~ .._._.._.,L!.!:·t-'UT'!'
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                   Nature of Offense                                                                 Count Number(s)
       8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                       1

        D The defendant has been found not guilty on count(s)
                                                                                -------------------
        0 Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                      rs' TIME SERVED                               D _ _ _ _ _ _ _ _ _ days

         IZl Assessment: $10 WAIVED IZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                            charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, April 25, 2019
                                                                                      Date of Imposition of Sentence


                                                                                      :M.icliae{]. Seng
                                                                                      HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                          3:19-mj-21732
